DETAILED ACTION
This Office Action is in response to Amendment filed June 22, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Applicants originally disclosed a polyimide, but did not originally disclose “a layer of a polymer”, because (a) a polyimide is only one material composition of a polymer, and a polymer includes 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 47, it is not clear whether the limitation “the respective semiconductor shell encompasses peripheries of the lower semiconductor portion, the central semiconductor portion, and the upper semiconductor portion (emphasis added)” recited on lines 18-20 suggests that the entirety of the peripheral side surfaces of the lower, central and upper semiconductor portion are in contact with the respective semiconductor shell, because (a) while the AlGaN shell shown in Fig. 1C of current application appears to be in contact with the entirety of the side surfaces of the lower, central and upper semiconductor portion, when there are more than one nanowire, the semiconductor shell does not fully cover the side surface of the upper semiconductor portion as shown in Figs. 8 and 9, see the shell 895 that does not fully cover the side surface of the upper 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 47, 49, 51, 53, 55-57, 59-61 and 63, as best understood, are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Kim et al. (US 2008/0157057)
Regarding claims 47, 49, 51, 53, 55-57, 59-61 and 63, Kim et al. disclose a device (Figs. 1 and 3) ([0034]), comprising: a substrate (composite structure of 10 and 20); a plurality of nanowires (Figs. 1 and 3), each nanowire of the plurality of nanowires having a first end (bottom surface in Fig. 3) in contact with the substrate and a second end (top surface in Fig. 3) opposite the first end, said each nanowire comprising a lower semiconductor portion (31) ([0032] and [0057]), an upper semiconductor portion (35) ([0061]), and a central semiconductor portion (33a and 33b) ([0060]) disposed between the lower semiconductor and the upper semiconductor portion, the lower semiconductor portion comprising n-type dopant ([0032] and [0057]), the central semiconductor portion specifically claim which layers are modulation doped from which material, and (b) therefore, the InGaN layer 33a of Kim et al. can be referred to as modulation doped layers of GaN doped with In or InN doped with Ga, i.e. the limitation “modulation doped” specifically claim what the electron blocking layer is formed of, and how efficiently the electron blocking layer blocks electrons, and (b) the topmost quantum well 33a and/or the topmost barrier 33b can block electrons to a certain extent (claim 55), the upper semiconductor portion (35) of said each nanowire has a first end adjacent the central semiconductor portion (33a and 33b), and also has an opposite, second end in contact with an electrical conductor (60 in Fig. 1) ([0038]) (claim 56), the lower semiconductor portion (31) of said each nanowire has a first end adjacent the central semiconductor portion (33a and 33b), and also has an opposite, second end directly in contact with the substrate (composite structure of 10 and 20) (claim 57), the shell (37a) of said each said nanowire is in contact with the substrate (composite structure of 10 and 20) and extends from the substrate to or toward the second end of said each said nanowire (claim 59), side surfaces of the lower semiconductor portion (31) and side surfaces of the central semiconductor portion (33a and 33b) are surrounded by the respective shell (37a) of each said nanowire, see Fig. 3 (claim 60), the upper semiconductor portion (35) of the first nanowire is also separated from the upper semiconductor portion of the second nanowire by a layer of a polymer (41 in Fig. 1) (epoxy or silicone in [0039]) (claim 61), and the upper semiconductor portion (35) of the first nanowire and the upper semiconductor portion of the second nanowire are in contact with a metal contact (60 in Fig. 1) ([0038]) (claim 63).


In the below prior art rejections, the limitation “shell” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, because (a) Merriam-Webster dictionary defines “shell” as “something that resembles a shell,” and the limitation “shell” does not correspond to any specific material composition, shape, configuration and/or method of making the shell, (b) Applicants do not specifically claim what the shell looks like, and how the shell is configured such as whether the shell is in contact with the surrounding structural elements and how, and (c) therefore, the not-hatched vertical portion of the capping layer 52 in Fig. 6C of Mishra et al. can be referred to as a “shell”, while the hatched top horizontal portion of the capping layer 52 in Fig. 6C of Mishra et al. can be referred to as a portion of an electron blocking layer or a portion of an upper semiconductor portion.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
any semiconductor layer or any portion of a semiconductor layer that meets the claimed material composition and the claimed positional relationship with other claimed component layers can be referred to as a “semiconductor shell” as long as the semiconductor layer or portion of the semiconductor layer surrounds the plurality of nanowires like a shell.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).




    PNG
    media_image1.png
    349
    299
    media_image1.png
    Greyscale

Regarding claims 47-49, 51-57, 59, 60, 62 and 63, Mishra et al. disclose a device (Fig. 6C) comprising a substrate (12), a plurality of nanowires (composite structure of 16, 18, hatched horizontal portion of 52 shown above and 20) ([0084]), because (a) Applicants do not specifically claim the shape and/or dimension of the nanowire, and (b) a “nanowire” does not necessarily suggest a uniform diameter or size, each nanowire of the plurality of nanowires having a first end (bottom surface of 16) in contact with the substrate and a second end (top surface of 20) opposite the first end, the each nanowire comprising a lower semiconductor portion (16), an upper semiconductor portion (hatched horizontal portion of 52 shown above and 20), and a central semiconductor portion (portion including 18) disposed between the lower semiconductor portion and the upper semiconductor portion, the lower semiconductor portion (16) comprising n-type dopant, the central semiconductor portion including a plurality of quantum structures and a plurality of barrier layers (InGaN/GaN QW), wherein the hatched horizontal portion of 52 shown above and 20) comprises p-type dopant, because (a) Applicants do not specifically claim whether or not the entirety of the upper semiconductor portion comprises the p-type dopant, (b) at least the layer 20 of the upper semiconductor portion is p-type, and (c) the p-type dopants included in the layer 20 would inherently diffuse to the underlying hatched horizontal portion of the layer 52 to some degree, while the p-type dopants may not diffuse all the way to the bottom surface of the hatched horizontal portion of the layer 52, and the each nanowire of the plurality of nanowires also having a respective semiconductor shell (not-hatched vertical portion of 52) coupled to a periphery of the each nanowire such that the respective semiconductor shell encompasses peripheries of the lower semiconductor portion, the central semiconductor portion, and the upper semiconductor portion (hatched horizontal portion of 52 shown above and 20), and wherein the upper semiconductor portion of a first nanowire of the plurality of nanowires is separated from the upper semiconductor portion of a second nanowire of the plurality of nanowires by the respective semiconductor shell of the first nanowire and the respective semiconductor shell of the second nanowire, because (a) there are portions of semiconductor shells, which are the vertical portions of the layer 52, between the two nanowires (claim 47), wherein the lower and upper semiconductor portions (16 and hatched horizontal portion of 52 and inherently comprise a wurtzite semiconductor lattice structure (claim 51), the lower and upper semiconductor portions (16 and hatched horizontal portion of 52 and 20, respectively; GaN), the each respective shell (not-hatched vertical portion of 52; AlGaN) and the plurality of quantum structures (InGaN layers) of the each nanowire comprise a same group III element (Ga) and a same group V element (N) (claim 52), the plurality of quantum structures (InGaN layers) are modulation doped, because (a) Applicants do not specifically claim which layers are modulation doped from which material, and (b) therefore, the InGaN layer of Mishra et al. can be referred to as modulation doped layers of GaN doped with In or InN doped with Ga, i.e. the limitation “modulation doped” is directed to a product by process limitation (claim 53), the lower and upper semiconductor portions (16 and hatched horizontal portion of 52 and 20; GaN) of the each nanowire comprise binary semiconductors, and wherein the shell (not-hatched vertical portion of 52; AlGaN) comprises a ternary semiconductor (claim 54), further comprising an electron blocking layer (interface or boundary layer of hatched horizontal Applicants’ electron blocking layer is also formed of AlGaN EBL as shown in Fig. 1 of current Application, (b) Applicants do not specifically claim the thickness of the electron blocking layer, what the electron blocking layer is made of, or how effective and efficient the electron blocking layer is in blocking electrons, and (c) the interface or boundary layer of the hatched horizontal portion of the layer 52 and the layer 18 can block electrons to a certain extent (claim 55), the upper semiconductor portion (hatched horizontal portion of 52 and 20) of the each nanowire has a first end adjacent the central semiconductor portion (portion including 18), and also has an opposite, second end in contact with an electrical conductor (composite structure of 22 and 24), because (a) Applicants do not specifically claim what the “electrical conductor” refers to, and (b) the coalesced p-GaN:Mg layer 22 is an electrical conductor during operation of the claimed device (claim 56), the lower semiconductor portion (16) of the each nanowire has a first end adjacent the central semiconductor portion (portion including 18), and also has an opposite, second end directly in contact with the substrate (12) (claim 57), the shell of said each nanowire (not-hatched vertical portion of 52) is in contact with the substrate (12) and extends from the substrate to or toward the second end of said each nanowire (claim 59), side surfaces of the lower semiconductor portion and side surfaces of the central semiconductor portion are surrounded by the respective shell of each the nanowire (not-hatched vertical portion of 52) (claim 60), each said respective shell has a bandgap that is larger than a bandgap of the lower semiconductor portion and that is larger than a bandgap of the upper semiconductor portion, because (a) paragraph [0084] of Mishra et electrical contact with a metal contact ([0036]) (claim 63).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 48 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2008/0157057) in view of Mishra et al. (US 2006/0223211)  The teachings of Kim et al. are discussed above.
Regarding claims 48 and 62, Kim et al. further disclose for the device of claim 47 that the lower and upper semiconductor portions (31 and 35), the quantum structures (33a), and the barrier layers (33b) of said each nanowire comprise gallium nitride ([0057], [0060] and [0061]), and said each respective shell comprise GaN-based compound semiconductors of AlxInyGa1-x-yN ([0033] and [0062]).

Mishra et al. disclose a device (Fig. 6C), wherein a lower and upper semiconductor portions (16 and horizontal portion of 52 and 20, respectively), the quantum structures (InGaN layers in central semiconductor portion 18), and the barrier layers (GaN barrier layers or AlGaN barrier layers) of the each nanowire comprise gallium nitride, and wherein the each respective shell comprises (not-hatched vertical portion of 52) comprises aluminum gallium nitride.
Since both Kim et al. and Mishra et al. teach a device, it would have been obvious to one of ordinary skill in the art at the time the invention was made that said each respective shell can comprise aluminum gallium nitride as disclosed by Mishra et al., because (a) AlxInyGa1-x-yN would be AlGaN when y = 0, which would have been obvious when one of ordinary skill in the art optimizes the bandgap of the shell, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.  In this case, each said respective shell formed of AlGaN inherently has a bandgap that is larger than a bandgap of the lower semiconductor portion formed of GaN and that is larger than a bandgap of the upper semiconductor portion formed of GaN.

s 50, 52, 54 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2008/0157057)  The teachings of Kim et al. are discussed above.
Regarding claim 50, Kim et al. differ from the claimed invention by not showing that the device is part of a solid state white light optical source.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the device can be part of a solid state white light optical source, because (a) a solid state white light optical source is what one of ordinary skill in the art has been striving to manufacture due to its similarity to natural sunlight and thus ease to the eyes, and (b) a GaN-based LED is commonly employed in conjunction with another type of LED such as InGaAsP-based LED or a wavelength conversion material or phosphor to form a solid state white light optical source.
Regarding claim 52, Kim et al. further disclose for the device of claim 47 that the lower and upper semiconductor portions (31 and 35), and the plurality of quantum structures (33a) of said each nanowire comprise a same group III element (Ga) and a same group V element (N) ([0033], [0057], [0059] and [0061]).
Kim et al. further disclose that said each respective shell (37a) comprises a same group V element (N).
Kim et al. differ from the claimed invention by not showing that said each respective shell (37a) also comprises a same group III element (Ga).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that said each respective shell also comprises Ga, because (a) Kim et al. disclose that the shell 37a is formed of AlxInyGa1-x-yN, and 
Regarding claim 54, Kim et al. further disclose for the device of claim 47 that the lower and upper semiconductor portions (31 and 35) of said each nanowire comprise binary semiconductors (GaN) ([0057] and [0061]).
Kim et al. differ from the claimed invention by not showing that said each respective shell comprises a ternary semiconductor.
Kim et al. further disclose that the each respective shell (37a) comprises AlxInyGa(1-x-y)N ([0033] and [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invetnion was made that the each respective shell 37a disclosed by Kim et al. can comprise a ternary semiconductor such as AlGaN, because (a) AlxInyGa(1-x-y)N disclosed by Kim et al. would be AlGaN when y = 0, and AlGaN has been a commonly employed passivation or encapsulation material in forming a GaN-based semiconductor device due to its larger band gap than GaN, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 58, Kim et al. differ from the claimed invention by not further comprising a layer of polyimide adjacent to the each respective shell, the layer of polyimide extending from the substrate to the upper semiconductor portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the device disclosed by Kim et al. can be encapsulated in a .

Claims 50 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra et al. (US 2006/0223211)  The teachings of Mishra et al. are discussed above.
Regarding claim 50, Mishra et al. differ from the claimed invention by not showing that the device is part of a solid state white light optical source.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the device can be part of a solid state white light optical source, because (a) a solid state white light optical source is what one of ordinary skill in the art has been striving to manufacture due to its similarity to natural sunlight and thus ease to the eyes, and (b) a GaN-based LED is commonly employed in conjunction with another type of LED such as InGaAsP-based LED or a wavelength conversion material or phosphor to form a solid state white light optical source.
Regarding claim 58, Mishra et al. differ from the claimed invention by not further comprising a layer of polyimide adjacent to the each respective shell, the layer of polyimide extending from the substrate to the upper semiconductor portion.
.

Response to Arguments
Applicants’ arguments with respect to claim 47 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicants argue that “Claim 47 does not recite a process of making the claimed article (e.g., shell) and does not recite at least one process step for making the claimed element (e.g., shell)”, and that “Applicant respectfully requests that the statements in the Office Action that the claims included a product-by-process element be withdrawn, based on the failure to satisfy the above requirements.”  (a) Applicants originally disclosed in paragraph [0056] of current application that “After the GaN:Mg top section was grown, a thick layer of AlGaN of ~80 nm was grown for the formation of the shell surrounding the InGaN/GaN core”, and that “It would be evident to one skilled in the art that the AlGaN shell may be incorporated within the nanowire LED growth at various stages.”  Therefore, it is clear that the limitation “shell” involves a process of forming the while Applicants may have deposited the electron blocking layer, i.e. AlGaN EBL in Fig. 1C of current application, followed by deposition of the AlGaN Shell, Mishra et al. disclose a single step of deposition of the vertical AlGaN shell portion and the horizontal AlGaN nanowire portion of the layer 52.
Applicants argue that “Regardless, Applicant submits that Mishra does not teach or suggest “wherein the upper semiconductor portion of a first nanowire of the plurality of nanowires is separated from the upper semiconductor portion of a second nanowire of the plurality of nanowires by the respective semiconductor shell of the first nanowire and the respective semiconductor shell of the second nanowire” as recited in Claim 47.”  (a) On the contrary, the shells, which are vertical portions of the AlGaN layer 52 of Mishra et al., separate two adjacent nanowires.  (b) It appears that Applicants argue that the nanowires are connected in the teachings of Mishra et al.  However, Applicants’ own nanowires are also connected with each other via the upper Ni/Au contact layer 860 in Fig. 8 of current application.  (c) In other words, if the nanowires of Mishra et al. are connected by the coalesced GaN 22, Applicants’ nanowires are also connected by the upper Ni/Au contact layer 860, and therefore, if Mishra et al. do not teach the amended claim 47, Applicants’ original disclosure does not teach the amended claim 47, either.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gagli (US 2015/0340548)
Bavencove et al. (US 9,768,350)
Nozawa et al. (US 2013/0270517)
Goto et al. (US 2011/0126891)
Ohlsson et al. (US 2011/0089400)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

August 4, 2021